I understand the rule to be in this state, where the scintilla doctrine prevails, that, if there is any evidence tending to show that the plaintiff has made out a case, it should be submitted to the jury. Or if the evidence creates a reasonable inference, as distinguished from a mere speculation or conjecture, that the plaintiff has made out his case, it should be submitted to the jury. On the other hand, if the evidence as to the material facts is only conjectural and speculative, the defendant would be entitled to the general charge.
The foregoing opinion of Justice BOULDIN holds that the evidence was sufficient to create a reasonable inference of subsequent negligence on the part of the defendant's servant and the defendant was not due the general charge. As to this, we are in agreement.
I also understand that, while the plaintiff made out a case sufficient to get to the jury, the verdict was so contrary to the great weight of the evidence as to put the trial court in error for refusing the defendant's motion for a new trial. I think the expression of Justice BOULDIN, in discussing the motion for a new trial, to the effect that any inference of negligence after discovery of peril would be a matter of "pure conjecture, such as should never be the basis of a verdict and judgment," is inaccurate and misleading. If the evidence creates a mere conjecture, the defendant was entitled to the general charge, but, if it created a reasonable inference, the case should have been submitted to the jury, but the verdict, being contrary to the great weight of the evidence, should be set aside. *Page 285